Title: To Thomas Jefferson from John Laval, 27 June 1823
From: Laval, John
To: Jefferson, Thomas

Sir,Philada
June 27th 1823I Sent you, on the 20th instt, A Nautical Almanac for 1823 & One for 1824. I forward, By this day’s Mail, Jno Bailey’s Phadrus, 8vo, London Edit. 2d hand, they are the only Copies I Could Obtain in all the city. the Book not being used in Our Schools, has not been reprinted here, this Accounts for its Scarcity & the price.Agreeably to your request, I, herein, inclose Your Account. I am, with the highest Consideration & respect, Your very humble Servt Sir,John Laval